DETAILED ACTION
Claims 1-26 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Examiner Comment
The examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020 has been acknowledged and considered by the examiner.

Claim Interpretation
Regarding claim 21, the claims recite alternative language, i.e. using the term “one or more of”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 16, the limitation “wherein the at least one delivery server serves at least some of the particular content to the client” is recited.  However, claim 1 (which claim 16 depends) also recites “wherein said at least one delivery server serves at least some of the particular content to the client”.  As such, claim 16 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-13, 16 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Maslak et al. (U.S. 2016/0119279 A1) in view of Moen et al. (U.S. 2013/0054817) and further in view of Kazemi et al. (U.S. 7,089,281 B1).
Regarding claims 1 and 26, Maslak discloses a computer-implemented method in a content delivery network (CDN), wherein said CDN delivers content on behalf of at least one content provider (see Maslak; paragraph 0015; Maslak discloses a CDN delivering content to a client), the method comprising:
(A)(1) a first contact server (proxy server) receiving a request from a client for particular content (see Maslak; paragraphs 0020, 0024 and 0039; Maslak discloses providing content to a user upon a request.  A proxy server receives the request.  Further, one or more proxy servers can be used); 
(A)(2) determining at least one delivery server (e.g. edge/content server) in said CDN (see Maslak; paragraphs 0024, 0025, 0036 and 0039; Maslak discloses determining which CDN edge/content server to direct a user to obtain content from the CDN); 
(B)(1) a second contact server (proxy server), distinct from the first server (proxy server), determining information about said at least one delivery server (content server) (see Maslak; paragraphs 0017, 0032, 0036, 0039, 0040 and 0042; Maslak discloses selectively issuing a direct server return, i.e. DSR, or otherwise automatically forwarding a content request from an originally identified location, e.g. a first content server selected by anycast or rendezvous, to a second location/content server, which has a corresponding proxy server used to send the content request.  Also, in determining when a DSR tunnel is created to provide the content, the CDN may access a database storing various information concerning the CDN, such as the location of egress gateways of the CDN in relation to one or more content servers, connecting network location information, the capabilities of one or more content servers and/or load information of available content servers. The operations, e.g. determination and accessing information, can be done through the proxy server.  Further, one or more proxy servers can be used); and then
wherein said at least one delivery server serves at least some of the particular content to the client (see Maslak; paragraphs 0040-0042; Maslak discloses one or more proxy servers being used for routing requests to content servers and performing direct server return, i.e. DSR, request tunneling, in which the content server delivers the content).
While Maslak discloses a first contact server (proxy server) and a second contact server (proxy server) communicating with at least one delivery server (see Maslak; paragraphs 0039-0042), Maslak does not explicitly disclose (A)(3) said first contact server providing said at least one delivery server with first network traffic from said client, wherein said at least one delivery server is configured to spoof an address of said first contact server.
In analogous art, Moen discloses (A)(3) said first contact server (application delivery controller) providing said at least one delivery server (application server) with first network traffic (message) from said client, wherein said at least one delivery server (application server) is configured to spoof an address of said first contact server (application delivery controller) (see Moen; paragraphs 0098 and 0099; Moen discloses a message from a client device destined for an application server, i.e. “delivery server”.  In particular, the message is sent through an application delivery controller, i.e. “contact server”, to the application server.  A response message is received from the application server, i.e. “delivery server”, in which the process calls for changing, i.e. “spoof”, the source address to the application delivery controller’s address, i.e. “address of said first contact server”, and sending the response message to the client device by bypassing the application delivery controller using direct server return.  In other words, the application delivery controller receives the message sent from the client destined for the application server, and the application server sends a response directly to the client using the application delivery controller’s address. The examiner notes changing the source address to that of the delivery controller when sending the response to the client is supported in the applicant’s specification where it states the delivery server spoofs the address of the contact server in order for the client to get the same IP address as that of the contact server, see applicant’s specification as filed; paragraph 0075).
One of ordinary skill in the art would have been motivated to combine Maslak and Moen because they both disclose features of using redirection in a content delivery network, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the routing mechanism as taught by Moen into the system of Maslak in order to provide the benefit of efficiency by not only allowing passing of data but, if needed, load balancing to improve performance (see Moen; paragraph 0015).
While Maslak discloses (B)(1) a second contact server, distinct from the first contact server, determining information about said at least one delivery server, as discussed above, the combination of Maslak and Moen does not explicitly disclose (B)(1) a second contact server, distinct from the first contact server, determining information about said at least one delivery server, and then (B)(2) based on said determining in (B)(1), said second server providing said at least one delivery server with second network traffic from said client.
In analogous art, Kazemi discloses (B)(1) a second contact server (second DSR), distinct from the first contact server (first DSR), determining information (state information) about said at least one delivery server (see Kazemi; column 6 lines 25-28, column 7 lines 32-54, column 8 lines 48-51 and Figure 2; Kazemi discloses that a client sends a request for a resource, via a DSR, to a server.  A second DSR operates as a backup for a first DSR, if the first DSR fails the second DSR transparently takes over any requests without requiring the client to reconnect.  The second DSR obtains any data that is relevant to the state of the session or connection.  The examiner notes this interpretation is supported by applicant’s specification, see paragraphs 0070 and 0071, where it states a second contact server is used to continue processing the client request(s) and information of the delivery server is obtained from the state information), and then 
(B)(2) based on said determining in (B)(1), said second server (second DSR) providing said at least one delivery server with second network traffic (subsequent client request) from said client (see Kazemi; column 6 lines 25-28, column 7 lines 32-54, column 8 lines 48-51 and Figure 2; Kazemi discloses that the second DSR takes over any requests from the first DSR, and as such, the second network traffic will be the subsequent requests from the client that the second DSR now facilitates.  Such interpretation is supported by applicant’s specification, see paragraph 0070 and 0071, where it states that the second contact server continues processing the client request(s)).
One of ordinary skill in the art would have been motivated to combine Maslak, Moen and Kazemi because they all disclose features of using an intermediate device/server in a delivery network, and as such, are within the same environment.  Further, Maslak discloses content that is being requested/received may be content files (see Maslak; paragraph 0021), and Kazemi discloses the servers may be that of NAS related servers (see Kazemi; column 2 lines 16-22), and as such, serving files.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the delivery system as taught by Kazemi into the combined system of Maslak and Moen in order to provide the benefit of efficiency by allowing the connection for the client requesting a resource to continue to operate in a manner transparent to the client and without interrupting any of the data transactions (see Kazemi; column 7 lines 52-58).
Further, Maslak discloses the additional limitations of claim 26, a non-transient computer- readable medium having program instructions stored thereon, the program instructions, operable on a computer system in a content delivery network (CDN), the program instructions, when executed on a processor (see Maslak; paragraphs 0052, 0055 and 0056)
Regarding claim 6, Maslak, Moen and Kazemi disclose all the limitations of claim 1, as discussed above, and further Maslak, Moen and Kazemi clearly disclose wherein said at least one delivery server consists of one delivery server (see Maslak; paragraphs 0017 and 0025; Maslak discloses a direct server return request command to create a tunnel from one content server to another content server.  Therefore a delivery server consisting of one delivery server).
Regarding claim 8, Maslak, Moen and Kazemi disclose all the limitations of claim 1, as discussed above, and further Maslak, Moen and Kazemi clearly disclose wherein said determining of said at least one delivery serve in (A)(2) uses a rendezvous system (see Maslak; paragraph 0026; Maslak discloses using rendezvous techniques, i.e. edge server selection).
Regarding claim 9, Maslak, Moen and Kazemi disclose all the limitations of claim 8, as discussed above, and further Maslak, Moen and Kazemi clearly disclose wherein said rendezvous system comprises a domain name system (DNS) (see Maslak; paragraph 0026; Maslak discloses the DNS receives the request to resolve a location to server a request and determines whether to provide an anycast IP address or to use rendezvous techniques). 
Regarding claim 10, Maslak, Moen and Kazemi disclose all the limitations of claim 8, as discussed above, and further Maslak, Moen and Kazemi clearly disclose wherein said at least one delivery server is determined in (A)(2) without using said rendezvous system (see Maslak; paragraph 0026 and 0036; Maslak discloses the DNS receives the request to resolve a location to server a request and determines whether to provide an anycast IP address or to use rendezvous techniques.  Therefore, the system may use anycast.  Further, to determine an alternate content server from which to provide the content to the requesting device, the CDN may perform a routing table look-up and assess the route the packet traverses through the CDN before egressing the CDN to the end user device).
Regarding claim 11, Maslak, Moen and Kazemi disclose all the limitations of claim 1, as discussed above, and further Maslak, Moen and Kazemi clearly disclose wherein said at least one delivery server is determined in (A)(2) using one or more tables (see Maslak; paragraph 0036; Maslak discloses to determine an alternate content server from which to provide the content to the requesting device, the CDN may perform a routing table look-up and assess the route the packet traverses through the  CDN before egressing the CDN to the end user device).
Regarding claim 12, Maslak, Moen and Kazemi disclose all the limitations of claim 11, as discussed above, and further Maslak, Moen and Kazemi clearly disclose wherein said one or more tables comprise information from a rendezvous system (see Maslak; paragraphs 0032 and 0036; Maslak discloses anycast routing or conventional rendezvous techniques may select a node of the CDN that is not a least cost node although performance may be good at the least cost node, with the selection of another node based on some other information known about the CDN.  Further, to determine an alternate content server from which to provide the content to the requesting device, the CDN may perform a routing table look-up).
Regarding claim 13, Maslak, Moen and Kazemi disclose all the limitations of claim 11, as discussed above, and further Maslak, Moen and Kazemi clearly disclose wherein at least some of said one or more tables are on said first contact server (see Maslak; paragraphs 0026 and 0036; Maslak discloses the system includes one or more of the components of the CDN.  Thus, the system includes a CDN DNS resolver and requesting device, i.e. the user.  The user device transmits a request for content to ISP resolver which is, in turn, provided to the CDN DNS.  The DNS receives the request to resolve a location to serve a request and determines whether to provide an anycast IP address or to use conventional rendezvous techniques to provide a unicast address to a specific edge location.  It should be noted that rendezvous technique may also deliver a virtual IP address or an address to a device suitable to obtain the content.  And further, to determine an alternate content server from which to provide the content to the requesting device, the CDN may perform a routing table look-up).
Regarding claim 16, Maslak, Moen and Kazemi disclose all the limitations of claim 1, as discussed above, and further Maslak, Moen and Kazemi clearly disclose wherein the at least one delivery server serves at least some of the particular content to the client (see Maslak; paragraphs 0025, 0041 and 0042; Maslak discloses the determining a CDN edge server to direct a user to obtain content from.  Therefore, the content is served). 
Regarding claim 18, Maslak, Moen and Kazemi disclose all the limitations of claim 1, as discussed above, and further Maslak, Moen and Kazemi clearly disclose wherein said first contact server was chosen by a rendezvous system to handle the request from the client (see Maslak; paragraphs 0026, 0028 and 0032; Maslak discloses the CDN may use a conventional rendezvous technique based on the location of the resolver to return a unicast address.  In other words, the DNS may assume that the determined geographic location of the ISP resolver providing the request is geographically near the user device.  With this information, the DNS may provide a unicast address for the content to the user device that is geographically near the determined location of the ISP resolver.  With the unicast address, the user device may access the content from a content server).
Regarding claim 19, Maslak, Moen and Kazemi disclose all the limitations of claim 18, as discussed above, and further Maslak, Moen and Kazemi clearly disclose wherein the determining of the at least one delivery server in (A)(2) is based, at least in part, on certain information not known to the rendezvous system when said first contact server was chosen by said rendezvous system (see Maslak; paragraphs 0032, 0036 and 0037; Maslak discloses selectively issuing a direct server return or otherwise automatically forwarding a content request from an originally identified location to another location accounting for factors not considered, or not easily or optimally assessable, in conventional anycast or rendezvous techniques.  In one example, anycast routing or conventional rendezvous techniques may select a node of the CDN that is not a least cost node although performance may be good at the least cost node, with the selection of another node based on some other information known about the CDN).
Regarding claim 20, Maslak, Moen and Kazemi disclose all the limitations of claim 19, as discussed above, and further Maslak, Moen and Kazemi clearly disclose wherein said certain information comprises information associated with said request (see Maslak; paragraph 0032; Maslak discloses selectively issuing a direct server return (DSR) or otherwise automatically forwarding a content request from one location to another accounting for factors not considered, or not easily or optimally assessable.  Anycast routing or conventional rendezvous techniques may select a node that is not a least cost node although performance may be good at the least cost node). 
Regarding claim 21, Maslak, Moen and Kazemi disclose all the limitations of claim 20, as discussed above, and further Maslak, Moen and Kazemi clearly disclose wherein said certain information comprises one or more of: (i) a network address of the client; (ii) customer information (see Maslak; paragraph 0028; Maslak discloses when the cost pertains to a geographic proximity of an edge content server to a specific user requesting content, the policy may be based on knowledge of the proximity of an ISP’s customer); (iii) a size of the particular content; (iv) a kind of the particular content; (v) a serving policy associated with the particular content; (vi) a media player need or used for the particular content; (vii) a type of client's device; (viii) a popularity of the particular content; and (ix) an object identifier for the particular content (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “customer information” alternative).
Regarding claim 22, Maslak, Moen and Kazemi disclose all the limitations of claim 1, as discussed above, and further Maslak, Moen and Kazemi clearly disclose wherein, in providing said at least one server with said first network traffic from said client in (A)(3), said first contact server acts as a router for the request, and wherein, in providing said at least one server with said second network traffic from said client in (B)(2), said second contact server acts as a router for the request (see Maslak; paragraphs 0035 and 0036; Maslak discloses the CDN may determine that the content is to be served from a different content server that initially received the request, for example, the request for content may be routed to another content server before exiting the CDN.  Further, determining to serve the content request from the second/another content server is based at least on a load of the first content server, and a routing table look-up may be performed.  As such, the servers act as routers when routing the request to other servers before the content is received by the user device.  Further, Moen is relied upon to disclose the claimed “first network traffic”; see Moen; paragraphs 0098 and 0099; Moen discloses a message sent from client; and further Kazemi discloses the second network traffic; see Kazemi; column 6 lines 25-28 and column 7 lines 39-54; Kazemi discloses taking over for the failed DSR and the client requests, and as such, subsequent requests, i.e. “second network traffic”). 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1. 
Regarding claim 23, Maslak, Moen and Kazemi disclose all the limitations of claim 22, as discussed above, and further Maslak, Moen and Kazemi clearly disclose wherein, in providing said at least one server with said first network traffic from said client in (A)(3), said first contact server acts as a pass-through router in only one direction for the request (see Maslak; paragraphs 0022, 0023 and 0039; Maslak discloses the user device is configured to request, receive, process and present content.  The user device includes a browser with which a link to a content item may be selected or entered, causing a request to be sent to a directory server.  The server responds to the request by providing a network address where the content associated with the selected link can be obtained; Further; Moen discloses the first network traffic and router in only one direction for the request; see Moen; paragraph 0098); and 
wherein, in providing said at least one server with said second network traffic from said client in (B)(2), said second contact server acts as a pass-through router in only one direction for the request (see Maslak; paragraphs 0022, 0023 and 0039; Maslak discloses the second server transmits the requested content to the end user device in response to the direct server return request.  The directory server responds to the request by providing a network address where the content associated with the selected link can be obtained; Further; Kazemi discloses the second network traffic; see Kazemi; column 6 lines 25-28 and column 7 lines 39-54; Kazemi discloses taking over for the failed DSR and the client requests, and as such, subsequent requests, i.e. “second network traffic”; and also Moen discloses router in only one direction for the request; see Moen; paragraph 0098).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 24, Maslak, Moen and Kazemi disclose all the limitations of claim 1, as discussed above, and further Maslak, Moen and Kazemi clearly disclose after (B)(2): (C)(1) a third server determining information about said least one delivery server (see Maslak; paragraph 0030; Maslak discloses the DNS receives a request for content available from the CDN from an ISP resolver.  The request from the resolver includes an IP address that is associated with the resolver.  The DNS may access a database that includes geographic location information for IP addresses.  In particular, the DNS compares the IP address of the ISP resolver to the one or more entries in the database to determine a geographic location); and 
(C)(2) based on said determining in (C)(1), said third server providing said least one delivery server with said second network traffic from said client (see Maslak; paragraph 0031; Maslak discloses it is sometimes known by the DNS that an ISP has many resolvers distributed across its geographic customer base and customers are generally near any given resolver to which that customer is assigned.  Such information may be stored in the database accessed by the DNS.  If the DNS determines that the customer is near the resolver, the DNS may determine and return a unicast address of a content server; Further; Kazemi discloses the second network traffic; see Kazemi; column 6 lines 25-28 and column 7 lines 39-54; Kazemi discloses taking over for the failed DSR and the client requests, and as such, subsequent requests, i.e. “second network traffic”).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1. 
Regarding claim 25, Maslak, Moen and Kazemi disclose all the limitations of claim 24, as discussed above, and further Maslak, Moen and Kazemi clearly disclose wherein said third server is the same as said first contact server (see Maslak; paragraphs 0023, 0030, 0039 and 0040; Maslak discloses the directory server responds to the request by providing a network address where the content associated with the selected link can be obtained.  The directory server provides a domain name system (DNS) service, which resolves an alphanumeric domain name to an IP address.  Further, the CDN DNS provides an anycast address or a unicast address to a requesting device based on knowledge of the ISP network.  The request is sent to one or more proxy servers).

Claims 2-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maslak et al. (U.S. 2016/0119279 A1) in view of Moen et al. (U.S. 2013/0054817) and Kazemi et al. (U.S. 7,089,281 B1), as applied to claim 1 above, and further in view of Rozen (U.S. 2002/0091760 A1).
Regarding claim 2, Maslak, Moen and Kazemi disclose all the limitations of claim 1, as discussed above.  While Maslak discloses that the first contact server and second contact server are proxy servers, as discussed above, the combination Maslak, Moen and Kazemi does not explicitly disclose wherein the first server and second server are in the same autonomous system (AS).
In analogous art, Rozen discloses wherein the first server and second server are in the same autonomous system (AS) (see Rozen; paragraphs 0001 and 0014; Rozen discloses a content delivery system to select a content server for delivery of content to a client.  The content delivery system includes a first and second content server having common content.  Further, the first and second content servers are grouped into an autonomous system).
One of ordinary skill in the art would have been motivated to combine Maslak, Moen, Kazemi and Rozen because they all disclose features of a content delivery system, and as such, are within the same environment. Further, Maslak discloses the proxy servers are associated with the content servers, and as such, Rozen would allow the proxy servers of the content servers to be grouped in the same system.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the content delivery system as taught by Rozen into the combined system of Maslak, Moen and Kazemi in order to provide scalability by allowing another way to select a content server for a client. 
Regarding claim 3, Maslak, Moen, Kazemi and Rozen disclose all the limitations of claim 2, as discussed above, and further the combination of Maslak, Moen, Kazemi and Rozen clearly discloses wherein the first contact server and second contact server have the same Internet Protocol (IP) address (see Rozen; paragraphs 0014 and 0028; Rozen discloses that the first and second content servers are grouped into an autonomous system and are assigned a common IP address).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 2.
Regarding claim 4, Maslak, Moen, Kazemi and Rozen disclose all the limitations of claim 2, as discussed above, and further the combination of Maslak, Moen, Kazemi and Rozen clearly discloses wherein said first network traffic further comprises registering information about said at least one delivery server in association with said client (see Maslak; paragraph 0006; Maslak discloses the access network configuration information comprising an estimated geographic location of an end user device in communication with the access network in relation to a geographic location of a resolver of the access network). 
Regarding claim 5, Maslak, Moen, Kazemi and Rozen disclose all the limitations of claim 4, as discussed above, and further the combination of Maslak, Moen, Kazemi and Rozen clearly discloses wherein said determining information in (B)(1) uses information about said at least one delivery server in association with said client (see Maslak; paragraph 0006; Maslak disclose the access network configuration information comprising an estimated geographic location of an end user device in communication with the access network in relation to a geographic location of a resolver of the access network, and returning an anycast address network in relation to the resolver of the access network, the estimated geographic location of the end user device different than the geographic location of a resolver of the access network).
Regarding claim 14, Maslak, Moen and Kazemi disclose all the limitations of claim 11, as discussed above.  While Maslak discloses the first contact server is a proxy servers, as discussed above, the combination of Maslak, Moen and Kazemi does not explicitly disclose wherein at least some of the tables are at a third device distinct from said first server.
In analogous art, Rozen discloses wherein at least some of the tables are at a third device distinct from said first server (see Rozen; paragraph 0031; Rozen discloses the first router has determined the autonomous system to which content servers having the desired content belong, it uses its routing table to determine the best path from itself to that autonomous system.  Therefore, implicitly at least some of the tables are at a third device distinct from the said first server).
One of ordinary skill in the art would have been motivated to combine Maslak, Moen Kazemi and Rozen because they all disclose features of a content delivery system, and as such, are within the same environment.  Further, Maslak discloses the proxy servers are associated with the content servers, and as such, Rozen would allow the proxy servers of the content servers to be grouped in the same system.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the content delivery system as taught by Rozen into the combined system of Maslak, Moen and Kazemi in order to provide scalability by allowing another way to select a content server for a client.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maslak et al. (U.S. 2016/0119279 A1) in view of Moen et al. (U.S. 2013/0054817) and Kazemi et al. (U.S. 7,089,281 B1), as applied to claim 1 above, and further in view of Squire (U.S. 2002/0049840 A1).
Regarding claim 7, Maslak, Moen and Kazemi disclose all the limitations of claim 1, as discussed above.  Maslak, Moen and Kazemi do not explicitly disclose wherein said request from said client in (A)(1) is at OSI layer 5, and wherein said first network traffic from said client in (A)(3) and said second network traffic from said client in (B)(2) is at OSI layers 3or 4.
In analogous art, Squire discloses wherein said request from said client in (A)(1) is at OSI layer 5, and wherein said first network traffic from said client in (A)(3) and said second network traffic from said client in (B)(2) is at OSI layers 3or 4 (see Squire; paragraphs 0003, 0025, 0027, 0032 and 0033; Squire discloses that a request from a client is at OSI layer 5, an intervening network device having the desired information stored in a network cache, issues a “response datagram” to the requesting client.  The network device employs a network cache and/or load balancing integrated with network address translation (NAT) to identify and discriminate network traffic based on network session layer information embedded within the network traffic.  That is to say, a network device integrates a network cache/load balancer with a NAT, which results in a more efficient network cache/load balancer that is OSI layer 5 aware and wherein said first network traffic from the client and said second network traffic from said client is at OSI layers 3 or 4.  Further, a network cache associated with network device that is OSI layer 4 aware may well cache all response datagrams destined for TCP port 80 passing through network device).
One of ordinary skill in the art would have been motivated to combine Maslak, Moen, Kazemi and Squire because they all disclose features of caching, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the cache feature as taught by Squire into the combined system of Maslak, Moen and Kazemi in order to provide scalability by allowing network caching and load balancing employing network address translation (see Squire; paragraph 0033).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maslak et al. (U.S. 2016/0119279 A1) in view of Moen et al. (U.S. 2013/0054817) and Kazemi et al. (U.S. 7,089,281 B1), as applied to claim 1 above, and further in view of Newton et al. (U.S. 2013/0174177 A1).
Regarding claim 15, Maslak, Moen and Kazemi disclose all the limitations of claim 1, as discussed above.  While Maslak discloses that the first contact server is a proxy server, as discussed above, the combination of Maslak, Moen and Kazemi does not explicitly disclose wherein said first server establishes a TCP/IP connection with the client prior to receiving said request in (A)(1), and wherein said first network traffic further comprises at least some TCP/IP information. 
In analogous art, Newton discloses wherein said first server establishes a TCP/IP connection with the client prior to receiving said request in (A)(1), and wherein said first network traffic further comprises at least some TCP/IP information (see Newton; paragraphs 0003, 0097, 0109 and 0110; Newton discloses that said first server establishes a TCP/IP connection with the client prior to receiving said request [Once a TCP/IP connection is made between two machines (e.g., client 19 and a particular cluster member, server 14-k (for some value of k)], the server 14-k may receive a request from the client, e.g., for a resource, and wherein migrating at least some TCP/IP information to the at least one delivery server.  Using the snapshot of the frozen TCP connection, the responsible server [Server B] attempts to clone the TCP connection to the remote client.  Upon receipt of the acknowledgement, the originally-selected server [Server A] discards the frozen TCP connection to the client.  Therefore, implicitly, migrates at least some TCP/IP information to the at least one delivery server.
One of ordinary skill in the art would have been motivated to combine Maslak, Moen, Kazemi and Newton because they all disclose features of load balancing, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the load balancing feature as taught by Newton into the combined system of Maslak, Moen and Kazemi in order to provide efficiency by allowing load-aware balancing clustering (see Newton; Abstract).
Regarding claim 17, Maslak, Moen and Kazemi disclose all the limitations of claim 16, as discussed above.  Maslak, Moen and Kazemi do not explicitly disclose wherein the request is an HTTP request and wherein the first network traffic from the client comprises acknowledgments (ACKs), and wherein said providing in (A)(3) comprises providing said at least one delivery server with said ACKs from said client. 
In analogous art, Newton discloses wherein the request is an HTTP request and wherein the first network traffic from the client comprises acknowledgments (ACKs), and wherein said providing in (A)(3) comprises providing said at least one delivery server with said ACKs from said client (see Newton; paragraphs 0112 and 0125; Newton discloses the request is an HTTP request and wherein the network traffic from the client comprises acknowledgments (ACKs) (the responsible server (Server B) continues to process incoming HTTP request from the client.  The accepting server may fail to clone the connection or may refuse to satisfy the handoff request. In these cases, a negative acknowledgment will be sent and the originating (handoff) server will continue to process the original request, and wherein said providing in (A)(4) comprises providing said at least one delivery server with said ACKs from said client (Upon receipt of the acknowledgement, Server S4 discards the frozen TCP connection to the client (at S46).  Server S6 then thaws the frozen (clone) TCP connection to the client (at S47). With the handoff successful, Server S6 continues to process incoming HTTP request from the client.
One of ordinary skill in the art would have been motivated to combine Maslak, Moen, Kazemi and Newton because they all disclose features of load balancing, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the load balancing feature as taught by Newton into the combined system of Maslak, Moen and Kazemi in order to provide efficiency by allowing load-aware balancing clustering (see Newton; Abstract). 
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ostrowski (U.S. 2013/0238759 A1) discloses spoofing techniques in proxy caching.
Yevmenkin et al. (U.S. 2009/0276842 A1) discloses load balancing cluster.
Fullagar et al. (U.S. 2010/0332595 A1) handling content in a content delivery network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        06/03/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442